Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office action is in response to the pre-brief appeal conference request filed on November 25, 2021. The after-final amendment filed by the applicant on October 27, 2021 has been entered according to the pre-brief appeal conference decision on December 6, 2021. 
Status of Claims
1.	Claims 1, 3, 5 and 7 are currently under examination, wherein no claim has been amended in appellant’s pre-brief appeal conference request.
Status of Previous Rejections
2.	The finality of the Office action dated August 3rd, 2021 had been withdrawn in light of the after-final amendment filed on October 27, 2021 and appellant's arguments in the request. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CN (101743334 A).
With respect to claims 1, 3, 5 and 7, CN (‘334 A) discloses a method for manufacturing a railway rail or wheel comprising casting a steel alloy comprising by mass 0.73-0.85% C, 0.50-0.75% Si, 0.30-1.00% Mn, 0.20-1.30% Cr, 0.005-0.120% V, 0.001-0.050% Nb, less than 0.035 P, 0.005-0.120% S and a balance of Fe and inevitable impurities including Al etc.; hot rolling the alloy to form a wheel at a temperature of 1000oC or higher; finish rolling the formed wheel at a temperature between 850-950oC which would meet the heating temperature as claimed; cooling the wheel from 850-950oC to 400-650oC at a cooling rate of 1.2-50oC/s to complete the pearlitic transformation; and further cooling the wheel slowly by air cooling wherein the wheel has pearlite structure in a region from a surface of the wheel to a depth of 25 mm from the surface with the pearlite lamellar spacing in the region of 150 nm or less and the pearlite block size miniaturized (e.g. less than 50 µm) (abstract, paragraphs [0017], [0034]-[0048], [0067], [0073] and [0079]-[0085]). The ranges of the elemental contents except for the V content range, the hot rolling temperature, the heating temperature, the cooling start and stop temperatures, the cooling rate, the depth, the lamellar spacing and pearlite block size disclosed or suggested by CN (‘334 A) would overlap the claimed ranges respectively. The V content of range disclosed by CN (‘334 A) would read on the incidental impurities as claimed because there is no limitation of types and their respective content ranges of the incidental impurities recited in claim 1. A prima facie case exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of CN (‘334 A) with an expectation of . 
Response to Arguments
4.	The after-final amendment filed on October 27, 2021 and appellant's arguments in the request have been fully considered but they are moot in light of the new ground of rejection above.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


1/4/2021